                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

UNITED STATES OF AMERICA                             )
                                                     )
v.                                                   )       No. 2:19-CR-00180-JRG-CRW
                                                     )
CHADWICK WAYNE DUNFORD                               )

                          MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant’s Motion to Suppress Evidence [Doc. 4]

and the United States’ Response [Doc. 5]. For the reasons herein, the Court will deny

Defendant’s motion.

                                       I.    BACKGROUND

       On October 30, 2018, Corporal Trevor Salyer, a local law enforcement officer with the

Elizabethton Police Department, appeared before the Honorable Lisa Rice, a state criminal-court

judge, with an affidavit in support of a search warrant for Defendant Chadwick Dunford’s

residence and vehicle. [Aff., Doc. 4-1, at 4]. In the affidavit, Corporal Salyer alleged that he had

probable cause to believe that Mr. Dunford was currently, and unlawfully, in possession of

firearms and ammunition, in violation of Tennessee Code Annotated § 39-17-1307. [Id.]. He

noted that Mr. Dunford, in 2016, had been convicted of aggravated assault, a felony offense

under Tennessee Code Annotated 39-13-102. [Id. at 5]. In addition, Corporal Salyer alleged that

he had probable cause to believe that the firearms and ammunition were located in Mr. Dunford’s

residence and vehicle. [Id. at 4].

       As support for his belief that Mr. Dunford was unlawfully in possession of firearms and

ammunition, Corporal Salyer recounted various events involving Mr. Dunford. The first event

dealt with a complaint that an individual made against Mr. Dunford for harassment on October
28, 2018, 1 and it prompted an officer in the Elizabethton Police Department to issue a “complaint

slip for incident reporting” to Mr. Dunford. [Id. at 4–5]. The second event, which took place on

October 29, 2018, stemmed from a visit that Mr. Dunford made to the Elizabethton Police

Department, where he inquired about pressing charges against the same person who had filed a

complaint against him. [Id. at 5]. When the clerk advised him of the cost associated with filing

charges, he “got upset and said, ‘I’ll just take care of it myself. I was an Army Ranger . . . so I

know how to handle it!’” [Id.]. Later in that same day, Mr. Dunford visited the local district

attorney’s office, where he met with an assistant district attorney and complained he had been

robbed. [Id.]. When the assistant district attorney informed him that his complaint was not viable,

he “became angry,” and “he stated that he would have to handle things his way since no one would

help him.” [Id.].

         On the following day, October 30, 2018, Mr. Dunford uploaded a post to his Facebook

page, and, in part, it read:

         ONE DAY SOON THE CITIZENS ARE GOING TO GET FED UP WITH
         THE OVER AND THE ALSO PATHETICALLY UNDER POLICING AND
         THEY WILL RISE UP AND FIGHT AND RETALIATE BACK AGAINST ALL
         THE . . . ASSHOLE COPS . . . IT’S GONNA BE HELL BUT I CANNOT WAIT
         TO SHOW WHAT COMBAT VETERANS ARE CAPABLE OF WHEN
         THEY’VE BEEN PUSHED AROUND ENOUGH AND DECIDE TO PUSH,
         FIGHT AND SHOOT BACK[.] I FEAR NOTHING OR NO MAN BUT GOD,
         JESUS AND THE HOLY SPIRT . . . . WE ARE COMING AND YOU’LL NEVER
         SEE OR HEAR US COMING UNTIL IT’S WAY TOO LATE[.]

[Id. at 4]. 2 Mr. Dunford also contemporaneously uploaded photos alongside this post, including

a photo of himself during his time in the military, a photo of himself with firearms at a shooting




         1
          According to Corporal Salyer, this individual claimed that Mr. Dunford had threatened to confront him at
his workplace and to harm him and his family. [Aff. at 4].
        2
          Mr. Dunford has not argued that he did not write this post, that he did not personally post it, or that the
Facebook page did not belong to him.

                                                         2
range, 3 a photo of the Elizabethton Police Department’s “complaint slip for incident reporting,”

and a photo of a “magazine fed rifle,” a “drum fed rifle,” a “pistol with a magazine seated in it,”

and a combat vest with magazine pouches attached to it. [Id. at 5]. A short while later, he uploaded

a second Facebook post, in which he referred to “PUNKS HIDING BEHIND A BADGE AND

GUN” and wrote that “THEIR TIME IS COMING SOON.” [Id.].

        According to Corporal Salyer, the photo of the firearms and ammunition “appeared to

be taken in a residence,” [id.], though he noted only that it was uploaded to Facebook in the early

morning hours of October 30, 2018, and that a grocery basket was visible in the background of

the photo. 4 Corporal Salyer, based on his training and professional experience, also asserted that

rifles are “long guns” and “are extremely difficult to conceal on one’s person.” [Id. at 6]. He stated

that, as a result, “it is common practice” for individuals to store these types of guns “within a

residence or the trunk compartment of a vehicle.” [Id.]. On October 30, 2018, Judge Rice, after

reviewing the affidavit, approved a search warrant for the immediate search of Mr. Dunford’s

residence, vehicles, and outbuildings or parcels associated with his residence. [Search Warrant,

Doc. 4-1, at 3].

        Officers executed the search warrant on that same date, and they found in Mr. Dunford’s

residence a Glock 43, a 9mm Glock magazine, a high-capacity 9mm magazine, five .223 loaded

magazines, three 12 gauge shotgun shells, a Silver Eagle 12 gauge shotgun, a 75 round capacity

7.62 drum, a tactical vest, an ammo can full of assorted ammunition, an ammo belt with assorted

ammunition, three boxes of 9mm ammunition, three boxes of .223 ammunition, and two boxes




        3
           According to Corporal Salyer, the shooting range was the “Pond Mountain gun range,” a local shooting
range. [Id.at 5].
         4
           Corporal Salyer did not include the photo with his affidavit, and this Court has not viewed it.

                                                      3
of shotgun shells. [Evid. Recovery Log, Doc. 4-1, at 8–9]. 5 In Mr. Dunford’s vehicle, the officers

found an AR-556 rifle, an AK-47 pistol, a .223 magazine, and a bandolier with shotgun shells.

[Id. at 10]. The United States went on to charge Mr. Dunford with being a felon in possession of

a firearm, in violation of 18 U.S.C. § 922(g)(1). [Information, Doc. 1, at 1].

        Mr. Dunford now moves to suppress all the evidence that the officers discovered during

their search of his residence and his vehicle, contending that Corporal Salyer’s affidavit “failed

to establish probable cause to believe that evidence of a crime would be found at the places to

be searched.” [Def.’s Mot. Suppress at 3]. In response to his motion, the Court held a suppression

hearing. The Court is now prepared to rule on Mr. Dunford’s motion.

                                        II.    LEGAL STANDARD

        “[I]t undoubtedly is within [a federal court’s] power to consider the question whether

probable cause existed” to support the issuance of a search warrant. United States v. Leon, 468

U.S. 897, 905 (1984). When reviewing a search warrant for probable cause, the district court

does not write on “a blank slate.” United States v. Tagg, 886 F.3d 579, 586 (6th Cir. 2018). In

other words, the district court does not engage in a de novo review, or “after-the-fact scrutiny,”

when considering whether the judicial officer who issued the search warrant had probable cause

to do so. Illinois v. Gates, 462 U.S. 213, 236 (1983). Instead, the judicial officer “should be paid

great deference” from the district court. Id. (quotation omitted). The United States carries the

burden of establishing that the four corners of a search warrant support a finding of probable

cause. United States v. Abboud, 438 F.3d 554, 572 (6th Cir. 2006).




        5
           The officers also discovered drugs—including marijuana and various pills—and digital scales in his
residence. [Evid. Recovery Log at 7–8].

                                                     4
                                            III. ANALYSIS

        “[A] state search warrant being challenged in a federal court must be judged by federal

constitutional standards.” United States v. McManus, 719 F.2d 1395, 1397 (6th Cir. 1983) (citing

Elkins v. United States, 364 U.S. 206, 223–24 (1960)). The Fourth Amendment of the United

States Constitution states that “no Warrants shall issue, but upon probable cause, supported by

Oath or affirmation, and particularly describing the place to be searched, and the persons or

things to be seized.” 6 The term “probable cause” is “defined as reasonable grounds for belief” of

criminal activity, Sykes v. Anderson, 625 F.3d 294, 306 (6th Cir. 2010) (quotation omitted), or a

“fair probability that contraband or evidence of a crime will be found in a particular place,”

Gates, 462 U.S. at 238.

        To establish this fair probability, law enforcement officers have to sufficiently explain

why they believe that they will find evidence of illegal activity in a particular place; in other

words, they have to forge a “nexus between the place to be searched and the evidence sought.”

United States v. Carpenter, 360 F.3d 591, 594 (6th Cir. 2004) (quotation omitted). Although

probable cause requires more than the “mere suspicion” of criminal activity, Sykes, 625 F.3d at

306 (internal quotation mark and quotation omitted), it does not demand “an actual showing of

such activity,” United States v. Moncivais, 401 F.3d 751, 756 (6th Cir. 2005) (quotation omitted);

see Brinegar v. United States, 338 U.S. 160, 175 (1949) (“In dealing with probable cause . . . as

the very name implies, we deal with probabilities.”). In short, “[p]robable cause ‘is not a high

bar.’” District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018) (quotation omitted).




        6
          The Fourth Amendment applies to the states through the Fourteenth Amendment. Dunaway v. New York,
442 U.S. 200, 207 (1979).

                                                    5
       In its application, though, probable cause is something of a protean concept—that is, it

is “not readily, or even usefully, reduced to a neat set of legal rules.” Gates, 462 U.S. at 232; see

Adams v. Williams, 407 U.S. 143, 147 (1972) (“One simple rule will not cover every situation.”);

see also Florida v. Harris, 568 U.S. 237, 243–44 (2013) (stating that the “test for probable cause

is not reducible to ‘precise definition or quantification’” (quotation omitted)). Instead, probable

cause is “a fluid concept.” Gates, 462 U.S. at 232; see Harris, 568 U.S. at 244 (stating that “[a]ll

we have required is the kind of ‘fair probability’ on which ‘reasonable and prudent [people],

not legal technicians, act,” without resorting to “rigid rules, bright-line tests, and mechanistic

inquiries” (quotations omitted)). When deciding whether probable cause supports an affidavit for

a search warrant, courts therefore may, and often do, rely on “common-sense conclusions about

human behavior.” Gates, 462 U.S. at 231; see Harris, 568 U.S. at 244 (describing a “practical

and common-sensical standard” for probable cause).

       But in forming these common-sense conclusions, courts have a legal obligation to draw

them from the totality of the circumstances, or in other words, from all the allegations in the

affidavit—not viewing these allegations in piecemeal fashion but viewing them as one, organic

whole. See Gates, 462 U.S. at 238 (adopting a totality-of-the-circumstances analysis that applies

to probable-cause determinations); Tagg, 886 F.3d at 586 (“Facts must be considered together,

not apart, since ‘the whole is often greater than the sum of its parts.’” (quoting Wesby, 138 S. Ct.

at 588)). And, importantly, courts must confine themselves to the four corners of the affidavit,

not looking to any evidence or information outside the affidavit. United States v. Berry, 565 F.3d

332, 338 (6th Cir. 2009).

       Mr. Dunford, in arguing that the affidavit is without probable cause for Corporal Salyer’s

belief that firearms and ammunition were present in his residence and vehicle, focuses on the



                                                 6
requisite “nexus between the place to be searched and the evidence sought.” Carpenter, 360 F.3d

at 594 (quotation omitted). He contends that the affidavit lacks factual assertions linking his

residence or vehicle to firearms and ammunition. [Def.’s Mot. Suppress at 4, 6]. Specifically, he

maintains that “[t]he affidavit does not detail any facts as to why Corporal Salyer made the leap

that firearms would be found at Mr. Dunford’s residence or vehicles, simply because Mr. Dunford

made negative expressions towards local law enforcement.” [Id. at 4]. To support his argument,

he dissects, or in his words, “pars[es] out paragraph by paragraph,” Corporal Salyer’s statements

in the affidavit, explaining why each paragraph is factually insufficient to establish the requisite

nexus. [Id. at 6–8]. Mr. Dunford places specific scrutiny on the fact that his Facebook photo of

the firearms and ammunition and his Facebook photo at the shooting range are undated, and

therefore could have been taken before his felony conviction in 2016. [Def.’s Mot. Suppress at 5,

6; Hr’g Tr. at 10:55:51–10:56:23; 10:59:59–11:00:17 (on file with the Court)]. Mr. Dunford also

places scrutiny on the fact that the affidavit lacks information from which anyone could discern

that he took the photo of the firearms and ammunition in his residence, rather than, say, in a

relative’s residence. [Hr’g Tr. at 10:59:50].

       In response, the United States argues that the affidavit contains probable cause, “through

the common sense lens of the totality of [the] circumstances.” [United States’ Resp. at 3]. In

particular, the United States highlights Mr. Dunford’s Facebook post, in which he used the

language “shoot back,” and the photo of the firearms and ammunition alongside that post. [Id.

at 4–5]. The United States also stresses Corporal Salyer’s statement that this photo “appeared

to be taken in a residence.” [Id. at 5]. In addition, the United States maintains that Mr. Dunford,

by “deconstructing the affidavit,” is “conducting the very hyper technical line by line scrutiny




                                                 7
that’s expressly forbidden both by the United States Supreme Court . . . as well as this circuit.”

[Hr’g Tr. at 10:41:47–10:41:58].

       A. The Search of Mr. Dunford’s Residence

       The Court begins with the method behind Mr. Dunford’s argument—his “paragraph by

paragraph” dissection of the affidavit. [Def.’s Mot. Suppress at 6]. By picking apart the affidavit

in this way, he does indeed, as the United States points out, pitch an argument that is mutually

incompatible with the totality-of-the-circumstances test. See Wesby, 138 S. Ct. at 588 (observing

that “the totality-of-the-circumstances test ‘precludes this sort of divide-and-conquer analysis’”

(quotation omitted)); United States v. Woolsey, 361 F.3d 924, 926 (6th Cir. 2004) (“[T]he court

should consider whether the totality of the circumstances supports a finding of probable cause,

rather than engaging in line-by-line scrutiny.” (citation omitted)); Tagg, 886 F.3d at 586 (“Facts

must be considered together, not apart, since ‘the whole is often greater than the sum of its

parts.’” (quoting Wesby, 138 S. Ct. at 588)). In fact, Mr. Dunford’s reliance on a paragraph-by-

paragraph shakedown of the affidavit is by itself a basis for denial of his motion. See Wesby,

138 S. Ct. at 588–89 (reversing the circuit court partly because it examined a case in this way);

United States v. Christian, 925 F.3d 305, 311 (6th Cir. 2019) (recognizing that the approach of

viewing portions of an affidavit in isolation is “explicitly forbidden” (citing Gates, 462 U.S. at

235–36)); Tagg, 886 F.3d at 585–86 (“[J]udges are not permitted to engage in ‘an excessively

technical dissection’ of the record when determining probable cause.” (quoting Wesby, 138 S. Ct.

at 588)).

       One of the shortcomings inherent in this divide-and-conquer approach is a defendant’s

propensity to “focus[] on what the affidavit does not contain, or the flaws of each individual

component of the affidavit,” without sufficient regard for “what the affidavit does show.”


                                                8
Christian, 925 F.3d at 312 (emphasis added). This very shortcoming plagues Mr. Dunford’s

argument. For example, in engaging in a one-sided analysis of the affidavit’s individual flaws,

he omits any mention of Corporal Salyer’s assertion that long-gun owners usually “store such

firearms within a residence or the trunk compartment of a vehicle.” [Aff. at 6]. An assertion like

this one—based on a law enforcement officer’s training and experience—carries substantial heft

in an affidavit and, therefore, ought to be part of any totality-of-the-circumstances analysis. See

United States v. Williams, 544 F.3d 683, 686 (6th Cir. 2008) (“[C]ourts may afford ‘considerable

weight to the conclusion of experienced law enforcement officers regarding where evidence of a

crime is likely to be found[.]” (quotation omitted)).

       In a demonstration of how to examine the full contents of an affidavit rather than sift it

for flaws, the Sixth Circuit has, on more than one occasion, begun its analysis of probable cause

by reciting the assertions in the affidavit. See Christian, 925 F.3d at 308 (listing the “information

in support of [the] belief that there was probable cause to search [the defendant’s] home” as a

primer to its analysis of probable cause); Tagg, 886 F.3d at 584 (enumerating the “pieces of data”

in the affidavit before performing its analysis of probable cause); see also United States v. Allen,

211 F.3d 970, 975 (6th Cir. 2000) (“[An] affidavit is judged on the adequacy of what it does

contain, not on what it lacks, or on what a critic might say should have been added.”). In this

case, Corporal Salyer’s grounds for probable cause in his affidavit include: (1) Mr. Dunford’s

Facebook posts, namely his remarks that he could not wait to “retaliate” and “shoot back” against

law enforcement officers and “their time is coming soon”; (2) his photo of a cache of firearms

and ammunition, uploaded alongside his threatening Facebook posts; (3) his photo of himself in

possession of firearms at a local shooting range; (4) Corporal Salyer’s belief that Mr. Dunford

appeared to upload his photo of firearms and ammunition from a residence; and (5) Corporal



                                                 9
Salyer’s belief that these firearms likely were present in Mr. Dunford’s residence and/or vehicle

because, based on his training and experience, long-gun owners customarily store these types of

weapons in these places. [Aff. at 4–6].

       While the Court is mindful that a person’s residence is a place of sanctity under Fourth

Amendment jurisprudence—because people have an unparalleled expectation of privacy in their

homes, Payton v. New York, 445 U.S. 573, 589–90 (1980)—Corporal Salyer’s assertions, in their

totality and from a common-sense perspective, establish probable cause for the search of Mr.

Dunford’s residence and vehicle. Several courts, including the Sixth Circuit, have held that

probable cause exists to search a suspect’s residence for a firearm based on little more than an

inference that the residence is the most likely place for the firearm. See Peffer v. Stephens, 880

F.3d 256, 271 (6th Cir. 2018); United States v. Goodwin, 552 F. App’x 541, 546 (6th Cir. 2014);

United States v. Vanderweele, 545 F. App’x 465, 467 (6th Cir. 2013); United States v. Anderson,

851 F.2d 727, 729 (4th Cir. 1988); United States v. Shomo, 786 F.2d 981, 984 (10th Cir. 1986);

United States v. Steeves, 525 F.2d 33, 38 (8th Cir. 1975); United States v. Ingram, No. CR.A. 02-

10360-RWZ, 2003 WL 21058181, at *2 (D. Mass May 9, 2003); see generally United States v.

Hawkins, 278 F. App’x 629, 634 (6th Cir. 2008) (“[The] nexus may be established by the nature

of the items and normal inferences of where a person would keep such items.” (citing United

States v. Laughton, 409 F.3d 744, 747 (6th Cir. 2005); United States v. Rosenbarger, 536 F.2d

715, 719 (6th Cir. 1976))). Indeed, the Sixth Circuit “ha[s] acknowledged that individuals who

own guns keep them at their homes,” and that, therefore, “a suspect’s use of a gun in the

commission of a crime is sufficient to find a nexus between the gun that was used and the suspect’s

residence.” Peffer, 880 F.3d at 271 (internal quotation omitted).




                                                10
         In Mr. Dunford’s case, Corporal Salyer sought to establish probable cause for illegal

possession of a firearm under Tennessee Code Annotated § 39-17-1307—a possessory crime,

which, like any other crime involving a firearm, supports the common-sense inference that Mr.

Dunford stored the firearms in his residence. United States v. Smith, 182 F.3d 473, 480–81 (6th

Cir. 1999). 7 When the Court views this common-sense inference through the prism of the totality

of the circumstances—that is, in tandem with Mr. Dunford’s post about “shoot[ing] back” against

law enforcement officers, Mr. Dunford’s photo of himself in possession of firearms at a local

shooting range, Mr. Dunford’s photo of an arsenal of firearms and ammunition, and Corporal

Salyer’s belief that “it is common practice” for gun owners to keep long guns in their residence

or vehicle—the affidavit unequivocally supports a finding of probable cause. See Vanderweele,

545 F. App’x at 469 (holding that a nexus existed to link a silencer to the suspect’s residence

based on nothing more than (1) information that the suspect had been seen with it and (2) the

affiant’s statement, from his training and experience, that owners of firearms and related items

commonly keep them in their homes); see also Peffer, 880 F.3d at 271 (discussing Vanderweele

with approval, in a published opinion); cf. Smith, 182 F.3d at 481 (“Defendant’s position,




         7
           Under Tennessee Code Annotated § 39-17-1307(a)(1)–(c)(1), a person commits a criminal offense when
he (1) “carries, with the intent to go armed, a firearm or a club,” (2) “unlawfully possesses a firearm” and “[h]as
been convicted of a felony crime of violence, an attempt to commit a felony crime of violence, or a felony involving
use of a deadly weapon,” or (3) “possesses a handgun and has been convicted of a felony.” Although Corporal Salyer,
in his affidavit, did not specify which of these three crimes was the focus of his attention, he did state that Mr.
Dunford’s “criminal history shows that he is a felon convicted of TCA 39-13-102 Aggravated Assault,” suggesting
that he believed the crime at issue was Mr. Dunford’s illegal possession of firearms as a convicted felon. [Aff. at 5].
          Corporal Salyer had no legal obligation to add further specificity to his affidavit; his indication that the crime
at issue was possessory in nature is enough to justify a finding of probable cause. See United States v. Anderson, 923
F.2d 450, 457 (6th Cir. 1991) (“[K]nowledge of the precise crime committed is not necessary to a finding of probable
cause provided that probable cause exists showing that a crime was committed by the defendants.”); Allen, 211 F.3d
at 974 (“[A]n affidavit need only provide probable cause to believe a search will uncover evidence of some
wrongdoing, without need for further specificity.” (citing Anderson, 211 F.2d at 457)); see also Adams v. Williams,
407 U.S. 143, 149 (1972) (“Probable cause does not require the same type of specific evidence of each element of the
offense as would be needed to support a conviction.” (citation omitted)).

                                                            11
essentially, is that unless the police conducted surveillance and saw defendant with a gun, there

would be insufficient corroboration. We emphatically disagree.”).

       Although Mr. Dunford contends that his undated photo of himself at the shooting range

does not “show anything other than his possession [of firearms] at some point in time,” which,

he argues, could have occurred before his felony conviction, he does not specifically invoke—

beyond this general assertion—the doctrine of staleness. [Def.’s Mot. Suppress at 5]. “Staleness”

refers to the precept that probable cause “is concerned with facts relating to a presently existing

condition,” United States v. Spikes, 158 F.3d 913, 923 (6th Cir. 1998) (quotation omitted), and

akin to the totality-of-the-circumstances test, “[t]he staleness inquiry is tailored to the specific

circumstances in each case,” Goodwin, 552 F. App’x at 544 (citing Abboud, 438 F.3d at 572).

“The critical question,” in consideration of staleness, “is whether the information contained in

the affidavit, when presented to the . . . judge, established that there was a fair probability that

[evidence] would still be found at [the location of the search].” Abboud, 438 F.3d at 572

(quotation omitted).

       The length of time between the occurrence of the events alleged in an affidavit and the

application for a search warrant, however, “is not controlling,” Spikes, 158 F.3d at 923—

especially when the crime involves a firearm, see United States v. Lancaster, 145 F. App’x 508,

513 (6th Cir. 2005) (holding that information pertaining to a suspect’s possession of a machine

gun, even though it predated the affidavit by more than two years, was not stale); see also United

States v. Piloto, 562 F. App’x 907, 913 (11th Cir. 2014) (“Unlawful possession of a firearm is an

ongoing crime, so ‘old’ information is relevant to the question of present probable cause.”); see

generally Abboud, 438 F.3d at 572 (“It is possible that even if a substantial amount of time had




                                                12
elapsed between ‘a defendant’s last reported criminal activity’ and the issuance of the warrant, the

warrant had not become stale.” (citation omitted)).

       A proper analysis of staleness, therefore, cannot rest exclusively on the age of the

information supporting an affidavit’s allegations, Spikes, 185 F.3d at 923, but must consist of an

examination of four factors: (1) “the character of the crime (chance encounter in the night or

regenerating conspiracy?)”; (2) “the criminal (nomadic or entrenched?)”; (3) “the thing to be

seized (perishable and easily transferable or of enduring utility to its holder?)”; and (4) “the place

to be searched (mere criminal forum of convenience or secure operational base?).” Christian, 925

F.3d at 324 (quotation omitted). Mr. Dunford’s failure to mention these four factors, let alone

perform an analysis under them, is by itself fatal to his argument. See McPherson v. Kelsey, 125

F.3d 989, 995–96 (6th Cir. 1997) (“[I]ssues adverted to in a perfunctory manner, unaccompanied

by some effort at developed argumentation, are deemed waived. It is not sufficient for a party to

mention a possible argument in the most skeletal way, leaving the court to . . . put flesh on its

bones.” (quotation omitted)); E.D. Tenn. L.R. 7.1(b) (“Briefs shall include. . . [the] legal grounds

which justify the ruling sought from the Court.”).

       But even if Mr. Dunford had addressed these four factors, the Court would not accept a

staleness argument because, despite the lack of dates on the Facebook photos, the totality of the

circumstances establishes “a fair probability that [the firearms and ammunition] would still be

found” in his residence and vehicle. Abboud, 438 F.3d at 572 (quotation omitted). Again, “[t]he

staleness inquiry is tailored to the specific circumstances in each case.” Goodwin, 552 F. App’x

at 544 (citing Abboud, 438 F.3d at 572). According to Corporal Salyer’s affidavit, Mr. Dunford’s

photo of the firearms and ammunition was attached to, or uploaded with, his Facebook post

containing his threat to “shoot back” against law enforcement officers, [Aff. at 5], creating



                                                 13
temporal proximity between the two. From a common-sense perspective, the temporal proximity

between his threat and his photo can mean only one thing: he had the present ability to carry out

the acts of violence that he referred to. See Gates, 462 U.S. at 231 (highlighting the “common-

sense conclusions about human behavior” that are integral to an analysis of probable cause); see

also Harris, 568 U.S. at 244 (describing a “practical and common-sensical standard” underlying

the analysis of probable cause). Simply, the totality of the circumstances, commingled with even

a small dose of common sense, does not sustain the argument that Mr. Dunford’s photos of the

firearms were a throwback to a distant time and place.

       Lastly, the Court would be remiss if it did not mention that none of the cases that Mr.

Dunford cites in support of his cause has anything to do with firearms. During the hearing, Mr.

Dunford placed particular emphasis on United States v. Carpenter, 360 F.3d 591 (6th Cir. 2004),

which he described as “seminal for the Court to look at.” [Hr’g Tr. at 10:48:50–10:48:56]. But

Carpenter dealt with the offense of marijuana manufacturing, not the illegal possession of

firearms. The distinction is an important one because the specific type of offense in question is

hardly incidental to an analysis of probable cause. See United States v. Sneed, 385 F. App’x 551,

556 (6th Cir. 2010) (“[A] nexus can be inferred based on the nature of the evidence sought and

the type of offense that the defendant is suspected of having committed.” (emphasis added)

(citations omitted)); see also Tagg, 886 F.3d at 586 (describing the “unique challenges of child-

pornography crimes” in the context of “the probable-cause question” (citation omitted)); United

States v. Brown, 828 F.3d 375, 383–84 (6th Cir. 2016) (discussing the Sixth Circuit’s specific

line of jurisprudence concerning drug dealers and findings of probable cause). In sum, the four

corners of Corporal Salyer’s affidavit, based on the totality of the circumstances, easily support

the United States’ position that probable cause existed for the search of Mr. Dunford’s residence.



                                               14
       B. The Search of Mr. Dunford’s Vehicle

       As is the case with Mr. Dunford’s residence, the affidavit establishes probable cause for

the search of his vehicle, under the totality of the circumstances. To begin with, Mr. Dunford’s

possession of firearms at the shooting range enables the Court arrive at the common-sense

inference that he used his vehicle to transport the firearms and ammunition from his residence

to the range, and even to store these items. Cf. United States v. Morris, CR 117-039, 2017 WL

5180970, at *4 (S.D. Ga. Oct. 19, 2017) (“[C]ommon sense dictates that hunters keep hunting

devices and quarry in their vehicles and homes, and felons in possession of firearms often store

them in the same locations.”); United States v. Tisdale, 70 F. Supp. 2d 1210, 1215 (D. Kan. 1999)

(“Common sense suggests that if the defendant had such items with him before the shooting,

they had been kept either in his house or in his car.”).

       When the Court considers his possession of firearms at the range, the common-sense

nexus between the firearms and his vehicle as a method of transportation to and from the range,

the temporal proximity between his threats and his photo of the firearms, and Corporal Salyer’s

belief—from his training and experience—that the firearms likely were present in his vehicle,

the affidavit is undoubtedly imbued with probable cause. Compare Vanderweele, 545 F. App’x at

469 (holding that a nexus existed to link a silencer to the suspect’s residence based on nothing

more than (1) information that the suspect had been seen with it and (2) the affiant’s statement,

based on his training and experience, that owners of firearms and related items commonly keep

them in their homes), with Arizona v. Gant, 556 U.S. 332, 345 (2009) (recognizing that, under

the Fourth Amendment, an individual’s “privacy interest in his vehicle [is] less substantial than

in his home” (citation omitted)); see Williams, 544 F.3d at 686 (granting “considerable weight

to the conclusion of experienced law enforcement officers regarding where evidence of a crime


                                                 15
is likely to be found” (quotation omitted)). In short, the affidavit supports a “fair probability” that

the firearms were present in Mr. Dunford’s vehicle, Gates, 462 U.S. at 238, and nothing more is

necessary for a finding of probable cause, Wesby, 138 S. Ct. at 586 (“Probable cause ‘is not a

high bar.’” (quotation omitted)).

                                         IV.   CONCLUSION

       The United States satisfies its burden of showing that Corporal Salyer’s affidavit, under

the totality of the circumstances, establishes probable cause for the search of Mr. Dunford’s

residence and vehicle. Mr. Dunford’s Motion to Suppress Evidence [Doc. 4] is therefore

DENIED.

       So ordered.

       ENTER:


                                                      s/J. RONNIE GREER
                                                 UNITED STATES DISTRICT JUDGE




                                                  16
